 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   ERNEST JACKSON,                                    Case No.: 19CV767-GPC(WVG)
12                                     Plaintiff,
                                                        ORDER DENYING MOTION TO
13   v.                                                 WITHDRAW AS PLAINTIFF’S
                                                        COUNSEL
14   CITY OF SAN DIEGO; COUNTY OF
     SAN DIEGO, and DOES 1-25, inclusive,
15                                                      [Dkt. No. 13.]
                                    Defendants.
16
17
           Before the Court is a motion to withdraw as Plaintiff’s counsel for Plaintiff Ernest
18
     Jackson. (Dkt. No. 13.) Defendant City of San Diego filed a non-opposition to the
19
     motion to withdraw. (Dkt. No. 18.) Based on the reasoning below, the Court DENIES
20
     motion to withdraw as Plaintiff’s counsel.
21
                                            Discussion
22
           “An attorney may not withdraw as counsel except by leave of court.” Darby v.
23
     City of Torrance, 810 F. Supp. 275, 276 (C.D. Cal. 1992). The trial court has discretion
24
     whether to grant or deny an attorney’s motion to withdraw in a civil case. See La Grand
25
     v. Stewart, 133 F.3d 1253, 1269 (9th Cir. 1998); Stewart v. Boeing Co., No. CV 12-5621
26
     RSWL(AGRx), 2013 WL 3168269, at *1 (C.D. Cal. June 19, 2013). Courts should
27
     consider the following factors when ruling upon a motion to withdraw as counsel: (1) the
28

                                                    1
                                                                               19CV767-GPC(WVG)
 1   reasons why withdrawal is sought; (2) the prejudice withdrawal may cause to other
 2   litigants; (3) the harm withdrawal might cause to the administration of justice; and (4) the
 3   degree to which withdrawal will delay the resolution of the case. Curtis v. Illumination
 4   Arts, Inc., No. C12-0991JLR, 2014 WL 556010, at *4 (W.D. Wash. Feb. 12, 2014); Deal
 5   v. Countrywide Home Loans, No. C09-01643 SBA, 2010 WL 3702459, at *2 (N.D. Cal.
 6   Sept. 15, 2010).
 7            Local Civil Rule 83.3(f)(3) also provides:
 8            Withdrawals. (a) A notice of motion to withdraw as attorney of record must
              be served on the adverse party and on the moving attorney's client. (b) A
 9
              declaration pertaining to such service must be filed. Failure to make
10            service as required by this section or to file the required declaration of
              service will result in a denial of the motion.
11
12
     Local Civil R. 83.3(f)(3) (emphasis added). Counsel recognizes that a motion to
13
     withdraw as counsel must be served on the adverse parties and the moving counsel’s
14
     client, (Dkt. No. 13-1 at 21), yet counsel did not file a declaration that her client, Plaintiff
15
     Ernest Jackson, has been served with the motion. Counsel’s declaration and proof of
16
     service filed with the Court only states that she e-filed the motion through the Court’s
17
     electronic filing system but her client’s address is not on the docket for this case. (Dkt.
18
     No. 13-3.)
19
              Accordingly, the Court DENIES the motion to withdraw for failing to file a
20
     declaration indicating that her client has been served with the motion in violation of
21
     Local Civil Rule 83.3(f)(3). The hearing set for November 1, 2019 shall be vacated.
22
              IT IS SO ORDERED.
23
     Dated: October 21, 2019
24
25
26
27
28   1
         Page numbers are based on the CM/ECF pagination.

                                                       2
                                                                                    19CV767-GPC(WVG)
